       Case 18-50483-tnw       Doc 52    Filed 10/09/18 Entered 10/09/18 14:34:39               Desc Main
                                         Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION

    IN RE:     Gary Hopkins                                                  Case Number:       18-50483
               Debtor


                           ORDER CONFIRMING THE SECOND
                      AMENDED PLAN FILED ON 7/12/2018, Court Doc. # 31

                            WITH AMENDMENT(S), Court Doc. #33 and 41


           A plan under Chapter 13 having been filed and served by the debtor on all creditors, and it
    appearing that the plan meets requirements for confirmation, IT IS ORDERED:

             THE PLAN IS CONFIRMED.

            The plan as confirmed is deemed to incorporate by reference all pre-confirmation orders
    affecting the treatment of claims and liens, and to the extent of any inconsistency between the plan and
    any order, the terms of the order are deemed to control.

           The Trustee is authorized to adjust the amount of the monthly payment disbursed to each
    secured creditor as may be necessary in the administration of the plan.

           Any fee requested in section 4.3 of the plan is hereby allowed.
    Copies to:

    Gary Hopkins                                                ATKINSON, RYAN R.
    3820 Nicholasville Rd                                       Served Electronically Via ECF
    Apt 1112
    Lexington, KY 40503-4485

    CHRISTOPHER HILL & ASSOCIATES
    VIA ECF
    ,




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                      Signed By:
                                                      Tracey N. Wise
                                                      Bankruptcy Judge
                                                      Dated: Tuesday, October 09, 2018
                                                      (tnw)
